Citation Nr: 1143534	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-16 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active service from February 2003 to August 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama. 

The Veteran presented testimony before a Decision Review Officer in February 2011.  In September 2011, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  Transcripts of the hearings have been associated with the Veteran's claims file.  

The issue of entitlement to service connection for GERD being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Throughout the pendency of this appeal, the Veteran's right knee disability has been manifested by pain, tenderness and crepitus.  The record contains x-rays evidence of arthritis.  There is no evidence of limitation of flexion or extension, instability, ankylosis, subluxation, locking, joint effusion or crepitus.





CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for right knee arthritis arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Nonetheless, the Veteran was sent letters in October 2006 and February 2008 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The February 2008 letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examinations.  Moreover, his statements in support of the claim are of record, including testimony provided at February 2011 and September 2011 hearings.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran alleges entitlement to a disability rating in excess of 10 percent for his service-connected right knee arthritis.  He has testified that his right knee disability warrants an initial disability rating in excess of 10 percent because it results in pain, instability, swelling, locks and impedes his ability to drive and climb stairs.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.   All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

The rating of the same disability under various diagnostic codes is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate disability rating for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The rating of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA shall obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner shall also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, No. 2009-2169, 2011 WL 3672294 (Vet. App. Aug. 23, 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

In Mitchell the Court found an examination to be inadequate where the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain." 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

The Veteran's service-connected right knee arthritis has been rated as 10 percent disabling under Diagnostic Code 5010 for arthritis of a major joint.

Traumatic arthritis substantiated by x-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate code, a 10 percent rating is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II.

Flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  Moreover, extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.

In addition, the rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 5257.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).

The VA General Counsel also held more recently that separate ratings under 38 C.F.R. § 4.71a, Code 5260 (limitation of flexion of the leg) and under Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September, 2004).

Private treatment records dated in October 2006 demonstrate that the Veteran presented with subjective complaints of pain along the medial aspect of the right knee.  He denied any popping or clicking in the knee.  The Veteran did report a history of occasional effusions.  Physical examination of right lower extremity did not show any effusion; however, there was some limitation of motion.  There was tenderness  over the saphenous never and palpation and Tinel resulted in pain and tingling.  The knee was stable; anterior drawer and Lachman testing were negative.  McMurray testing was also negative.  An associated MRI was normal.  

The Veteran was afforded a VA examination in June 2007.  He presented with subjective complaints of giving away, instability, pain, weakness and stiffness.  The Veteran denied any episodes of dislocation or subluxation, locking, effusions, or limitation of motion.  Upon physical examination, gait was normal.  Range of motion was from zero to 140 degrees.  There was no additional limitation of motion with repetitive testing.  There was evidence of crepitus, tenderness, grinding, and painful motion.  There was no evidence of instability.  X-rays demonstrated degenerative joint disease.  His right knee disability affected his occupation in that he had decreased mobility.  There was a severe effect on his activities of daily living  of chores, exercise, sports, recreation and traveling.  There was a mild effect on shopping.  His right knee disability did not affect his ability to feed, bathe, dress or groom himself.  

The Veteran was afforded an additional VA examination in March 2011.  The Veteran reported that he wore a knee brace and that this knee disability did not limit his ability to walk or accomplish his activities of daily living.  He denied any incapacitating episodes or malignancy.  Range of motion was from zero to 150 degrees.  There was no additional limitation of motion with repetitive testing.  There was no medial lateral/anterior posterior instability.  The Veteran complained of some tenderness both medially and laterally.  There was no evidence of swelling, heat or redness.  There was questionable McMurray's sign, medially.  There was mil crepitus and minimal patellofemoral tenderness.  X-rays revealed mild medial narrowing of the femoral tibial joint.  The Veteran was diagnosed as having mild early right knee degenerative changes.  

Upon review of the aforementioned evidence, the Board finds that the Veteran's service-connected right knee disability does not warrant a disability rating in excess of 10 percent, throughout the pendency of this appeal.

With respect to Diagnostic Code 5010, a 20 percent disability rating is not warranted because the medical evidence of record does not reveal x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  

The Board also considered rating criteria based on limitation of motion and knee disabilities found in Diagnostic Codes 5260 and 5261, also under 38 C.F.R. § 4.71.   The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The United States Court of Appeals for Veterans Claims (Court) interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all complaints of pain, fatigability, etc., shall be considered when put forth by a veteran.  Thus, in accordance therewith, and in accordance with 38 C.F.R. § 4.59, which requires consideration of painful motion with any form of arthritis, the veteran's reports of pain have been considered in conjunction with the Board's review of the limitation of motion diagnostic codes.  Unfortunately, the evidence does not support the assignment of a rating in excess of 10 percent based on limited and painful motion.

Throughout the pendency of this appeal, the Veteran was afforded two VA examinations.   In June 2007, range of motion of the right knee was from 0 to 140 degrees.  In March 2011, range of motion was from 0 to 150 degrees.  Based on such evidence, the Board finds that the Veteran's right knee disability has not resulted in any limitation of motion, such as to warrant even a compensable rating.  Thus, the Veteran is not entitled to an increased based upon limitation of flexion or to a separate rating due to loss of extension of the left knee.  38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.  

Although the Veteran has submitted complaints of giving away and locking of the right knee, his right knee disability does not warrant a separate disability rating under the provisions of Diagnostic Code 5257 pertaining to other impairment of the knee because none of the examinations noted any subluxation or lateral instability.  Private treatment records as well as VA examination reports specifically indicate that the Veteran does not experience instability in the right knee..

In addition, the Board further finds that there is no additional limitation of motion due to pain, fatigue, or similar symptoms as contemplated in the DeLuca case. VA examiners indicated that the Veteran's range of motion findings were not limited by pain and stiffness.  The June 2007 VA examiner did note that the Veteran's disability did cause severe limitations in his ability to perform activities, such as chores, exercise, sports, recreation and traveling.  The Board has considered this evidence.  The Board, however, finds that the Veteran's complaints of pain and his functional impairments are consistent with, and encompassed by, the assigned 10 percent disability rating. 

The Board has considered the Veteran's statements as to the nature and severity of his right knee symptomatology.  The Veteran is certainly competent to report that his symptoms are worse and that a higher disability rating is warranted.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208  (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation in excess of what has been assigned or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).

The Board must also consider whether the schedular rating is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular disability rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this case, the schedular rating is not inadequate.  A disability rating in excess of that assigned is provided for certain manifestations of knee disabilities, but the medical evidence reflects that those manifestations are not present here.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected right knee disability.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

In conclusion, the preponderance of the evidence is against assigning an initial disability rating in excess of 10 percent for the Veteran's right knee disability, throughout the pendency of this appeal.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in his favor.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

An initial disability rating in excess of 10 percent for right knee arthritis is denied.


REMAND

The Veteran alleges entitlement to service connection for GERD.  He concedes that his disability pre-existed his period of active duty; however, he argues that it was aggravated by his period of active of duty, specifically while he was stationed in Jordan.  


In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003. A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of in order to rebut the presumption of sound condition.  See also Cotant v. Principi, 7 Vet. App. 116, 123-30 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The Board notes that before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability pre-existed service.  If VA met this burden, however, it then had the burden to rebut the presumption by a preponderance of the evidence (a lower standard) that the pre-existing disorder was not aggravated by service.  Now, VA must also show by clear and unmistakable evidence that the pre-existing disorder was not aggravated during service (a higher standard). 

In light of the Veteran's service in the Army National Guard, the Board notes that active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated by the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active military, naval, or air service also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred in or aggravated by the line of active duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means duty other than full-time duty prescribed for Reserves or the National Guard of any state. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  However, presumptive periods do not apply for either ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474 (1991).

A review of the medical evidence of record demonstrates that the Veteran was diagnosed as having acid reflux in January 2003.  In February 2003, when his period of active duty commenced, he was diagnosed as having GERD.  

The Board notes that to date, the Veteran has not been afforded a VA examination. Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79  (2006).  See also 38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sep. 14, 2009) (stating that 38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits).

In light of the foregoing, the Board finds that additional development is warranted in respect to the Veteran's claim.  Specifically, the medical evidence is unclear as to whether the Veteran's current GERD was aggravated during any qualifying period of military service (active duty, ACDUTRA, INACDUTRA). In this regard, the Board notes that assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As such, the Board finds that the Veteran should be afforded an appropriate VA examination to assess the nature and etiology of his GERD to determine whether his GERD was aggravated by or is otherwise related to his period of active service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of the Veteran's GERD.  The entire claims file and a copy of this Remand must be reviewed by the examiner in conjunction with conducting the examination.  All necessary tests and studies should be performed, and all findings must be reported in detail. 

Based on examination findings, as well as a review of the claims file, the examiner must render an opinion as to whether there is any relationship between the Veteran's current GERD and his period of active service. Specifically, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current GERD was caused or permanently aggravated by any qualifying period of military service (active duty, ACDUTRA, or INACDUTRA). In rendering this opinion, the examiner should consider and discuss any reports of gastroesophageal symptomatology or diagnoses documented in the Veteran's service treatment records and any reports of gastroesophageal symptomatology following the Veteran's separation from active duty. 

Any opinions expressed must be accompanied by a complete rationale.  If the examiner is unable to render an opinion with resort to mere speculation, he or she should so state and explain why an opinion cannot be provided. 

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication. 

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure. The Veteran need take no action until he is so informed. He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


